Exhibit 10.22

 

Business Agreement

 

Supplier: Fenyang Jinqiang Liquor Co. Ltd.(hereinafter referred to as Party A)

 

Distributor: Shanxi MoNeng Trading Co. Ltd.(hereinafter referred to as Party B)

 

General provisions

 

The two parties agree upon the following terms and conditions for Party B to
deal with Party A’s alcoholic products.

 

Products, prices, distribution areas

 

1) Distribution of products

 

产品  规格 (ml)  单位  等级 42度百年红   225   瓶   优 39度特制北方烧   475   瓶   优 42度北方烧 (乳) 
 457   瓶   优 42度杏花源 (12瓶装)   225   瓶   优 42度杏花源 (6瓶装)   475   瓶   优 42度杏花源 (礼盒) 
 475   瓶   优 53度杏花源 (礼盒)   475   瓶   优 42度原酒 (V20)   475   瓶   优 45原酒 (V20) 
 475   瓶   优 45品鉴   800   瓶   优 52度品鉴   500   瓶   优 52度杏花村老酒   475   瓶   优
42度原浆20年   475   瓶   优 53度原浆20年   475   瓶   优 53度原生态酒 (2瓶装)   1500   瓶   优
53度珍藏原浆   1500   瓶   优 国花十年   475   瓶   优 国花五年   475   瓶   优

 

2. Distribution area/channel

 

Party A authorizes Party B to distribute the area for Shanxi Rural E-business,
micro-business channels and catering chain industries, and the authorized period
is from August 2, 2017 to August 1, 2018.

 



 

 

 

III. Annual sales assignments

 

Party B ensures that the annual marketing target is 800,000 yuan.

 

Distribution qualifications

 

1, Party B must have good financial strength;

 

2, agree with the brand and value of Party A, with a sincere desire for
cooperation;

 

3, have first-and second-line liquor brand sales, agency experience and have
good sales performance and reputation;

 

4, identify and actively cooperate with the company’s effective operating
policy, market strategy and operating model;

 

5, has the independent legal person qualification, has the fixed business place
and the sales team.

 

Rights and Obligations of Party A

 

Party A guarantees that the products provided conform to the quality and hygiene
standards stipulated by the State;

 

Party A shall provide a full set of Party A series of liquor sold by Party A
legal operating procedures;

 

Party A provides quality service to Party B in arranging product delivery and
after-sales service.

 



 2 

 

 

Party A has the obligation to provide correct and scientific guidance to Party
B’s business operations and inventory management. With the development of
cooperation between the two parties and the development requirements of the
market at different stages, Party A will give Party B guidance and support in
establishing and improving the sales system, settlement system, logistics
system, etc..

 

Party A is obliged to maintain Party B’s sales channels and price stability;

 

In order to ensure Party B’s market resources, Party A shall not sell or
authorize others to sell products within Party B’s authorized area(except Party
A products that Party B has not authorized to sell).

 

Party A shall be obliged to assist Party B in making sales promotion plans and
assisting Party B in marketing promotion.

 

Rights and obligations of Party B

 

1. Party B’s rights

 

(1) enjoy the right to distribute the products in the special area as stipulated
in Article 2 of this Contract;

 

(2) enjoy the rights stipulated in all the incentive clauses of Party A’s
marketing plan;

 

(3) Party B shall have the right to put forward opinions and suggestions on the
internal quality and the quality of the overpack of the products in the
operation of Party A.

 



 3 

 

 

Obligations of Party B

 

(1) Party A shall be provided with business licenses and other legal and valid
business certificates, and the well shall conduct law-abiding operations in
strict compliance with relevant laws and regulations of the State and industry
norms;

 

(2) Party B shall sell the series of products planned by Party A in accordance
with the areas and guiding prices specified in the contract, and shall not sell
or sell at low prices across regions; The first warning is issued, and the
dumped product is repurchased by Party B according to the market price; The
second time found that Party A reserves the right to recover losses caused to
Party A by Party B’s destruction of market prices;

 

(3) Party B shall sell Party A’s products at the request of Party A, and shall
return the payment to Party A according to the schedule stipulated in the
contract to ensure safe inventory;

 

(4) Strictly observe the relevant provisions of Party A’s marketing plan on the
maintenance of marketing order and the restraint of dealer behavior;

 

(5) Party B has the obligation to cooperate fully with Party A in the activities
of market management, market promotion and market development;

 



 4 

 

 

(6) Party B shall actively cooperate with Party A under the guidance of Party A,
provide sufficient storage space for product turnover in strict accordance with
Party A’s requirements, and have the obligation to provide Party A with the
original documents for the flow of goods;

 

(7) consciously maintain the image and reputation of Party A and its products,
and handle the complaints and related service requests of the end users of the
products in the distribution area under the guidance of Party A, and do a good
job of coordinating the supervision and inspection of the relevant departments;

 

(8) Party B shall provide Party A with relevant sales data and competitive
products for Party A to analyze and formulate sales strategies;

 

(9) Party B shall not sell products of counterfeit or counterfeit Party A’s
products. If Party B discovers that the intellectual property rights attached to
Party A’s sales commodities have been infringed by third parties, Party B shall
be obliged to notify Party A;

 

(10) Party B shall not purchase Party A’s products through other channels and
mix them into the products supplied directly by Party A, otherwise Party A has
the right to terminate the cooperation;

 

(11) Before Party B prints all kinds of publicity materials for Party A, it must
be submitted to Party A for examination and approval, and it must be issued only
with the written permission of Party A;

 



 5 

 

 

(12) Party A shall not enter into an economic contract or engage in other civil
acts with a third party in the name of Party A, nor shall Party A bear legal
liability for any economic or civil dispute between Party B and any third party.

 

VII. Adjustment of product prices

 

In order to fully protect the interests of the distributor, Party A has the
right to adjust the product price due to special circumstances such as changes
in the market environment, changes in supply and demand, and government
policies. Party A will strictly observe the following commitments when adjusting
the product price system:

 

Inform Party B of the price adjustment information seven working days before the
formal adjustment of the product price system.

 

Party A shall not be responsible for the price difference compensation for all
the products that Party B has purchased after the new price system has been
adjusted.

 

VIII. Delivery and settlement methods

 

Party A shall arrange the shipment within 48 hours from the date of receiving
Party B’s order.

 

Party B shall settle the account by cash or bank transfer, and Party B shall
settle the settlement with Party A within 48 hours after receiving payment
through its channels.

 



 6 

 

 

IX. Logistics

 

The type, quantity and time of the goods required by Party B shall be specified
so that Party A can arrange delivery. Party A is responsible for delivering
goods on time to the warehouse where Party B is located(in the city).

 

If the goods supplied by Party A to Party B cause damage in transit, Party B
shall accept and accept the goods on the spot upon receipt. The name and
quantity of the damaged products shall be signed and approved by the shipping
party and Party A shall be notified on the same day. The Party A and the
shipping party shall clearly deal with the responsibility.

 

Market management

 

Staffing: Party B shall maintain the necessary professional staff for the
operation of the market in order to develop and manage the market effectively.

 

Party A’s staff is strictly forbidden to borrow money from Party B. If it
appears, it will be a private act. Party A will not bear any responsibility or
loss arising therefrom.

 

Liability for breach of contract

 

Party A and Party B shall strictly abide by the terms and conditions of this
Agreement. Both parties shall not breach the contract.

 



 7 

 

 

Settlement of disputes

 

The disputes arising from this contract or the performance of this contract
shall be settled amicably through negotiation. The two parties shall be
invalidated and agree to bring a lawsuit in the people’s court of the place
where Party A is located.

 

Entry into force and continuation of the contract

 

This contract shall be executed in duplicate by both parties, A and B, and shall
take effect from the date of signature or seal of this contract. XIV. Other

 

If matters are not completed, the two parties shall reach agreement through
consultation and conclude a separate subsidiary agreement to the distribution
contract. After the two parties have stamped the official seal, they shall have
the same legal effect as this contract.

 



Party A(official seal)   Party B(official seal)

 

Legal representative: Dengjianmin Legal representative: Yuxiujuan

 

August 2, 2017   August 2, 2017

 

 

8



 

